Title: Jasper Yeates to Franklin and James Wilson, 6 July 1776: résumé
From: Yeates, Jasper
To: Franklin, Benjamin,Wilson, James


<Lancaster, July 6, 1776: I received your favor this afternoon, and think it my duty cheerfully to accept the appointment by the Congress. My company is under marching orders to Trenton, and I am uneasy about leaving it; but I shall be happy to render my country any service in the position assigned to me. Please express to the Congress my grateful acknowledgement of the honor done me. I shall expect to hear from you again when convenient.>
